Case 19-10706-JDW   Doc 31   Filed 05/22/19 Entered 05/22/19 07:14:08   Desc Main
                             Document     Page 1 of 3
Case 19-10706-JDW   Doc 31   Filed 05/22/19 Entered 05/22/19 07:14:08   Desc Main
                             Document     Page 2 of 3
Case 19-10706-JDW   Doc 31   Filed 05/22/19 Entered 05/22/19 07:14:08      Desc Main
                             Document     Page 3 of 3



                             May 22, 2019




                                                    /s/Charelle Bittle
                                                    Charelle Bittle
                                                    cbittle@rascrane.com
